El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
La omisión de dar instrucciones sobre el delito de homicidio voluntario, solicitadas oportunamente por la defensa, constituye en este caso un error tan perjudicial que viola la garantía fundamental de un juicio justo y que, en consecuencia, obliga a la revocación de las sentencias dictadas contra los apelantes por el delito de asesinato en primer grado y a la celebración de un nuevo juicio.
Nuestro ordenamiento tiene como principio rector que las instrucciones al jurado deben cubrir, si la prueba lo justifica, no sólo los elementos de delitos inferiores al delito imputado o comprendido dentro de éste, sino también los elementos esenciales de las defensas levantadas por el acusado, así como los puntos de derecho que bajo cualquier teoría razonable pueden estar presentes en las deliberaciones, aunque la prueba de defensa sea débil, inconsistente o de dudosa credibilidad. Pueblo v. Prados García, 99 D.P.R. 384 (1970); Pueblo v. Tufiño Cruz, 96 D.P.R. 225 (1968); Pueblo v. Bur-gos, 76 D.P.R. 199 (1954); Pueblo v. Serbiá, 75 D.P.R. 394 (1953); Pueblo v. Méndez, 74 D.P.R. 913 (1953); Pueblo v. Galarza, 71 D.P.R. 557 (1950). Ello es así porque corresponde al jurado y no al tribunal rendir un veredicto conforme a la ley y los hechos del caso, según aquél aquilate la prueba y determine los hechos. La norma a este respecto fue claramente expuesta en Pueblo v. Galarza, supra;
“No es necesario que la prueba de homicidio resulte incontro-vertida o concluyente sobre la cuestión; mientras haya algún *816indicio de prueba a ese efecto, el jurado es el llamado a aquilatar la misma. De haber alguna evidencia tendiente a demostrar un estado de hechos que haga caer el caso dentro de la definición de homicidio voluntario, es al jurado que incumbe determinar si tal prueba es cierta o no, y si la misma demuestra que el delito cometido fué homicidio voluntario y no asesinato.
Para la corte la prueba puede tender a demostrar de manera abrumadora que se trata en verdad de un asesinato, y no de un homicidio o de un acto de defensa propia. Empero, mientras haya alguna prueba pertinente a la cuestión de homicidio, la credibili-dad y peso de la misma es cuestión a ser determinada por el jurado, y no una de derecho a ser resuelta por el tribunal.” Pueblo v. Galarza, a las págs. 561-562.
En el caso de autos, la prueba presentada por los apelan-tes, independientemente de su credibilidad, consistencia o de-bilidad, permitía al jurado, de darle este crédito, inferir los elementos de la súbita pendencia o de arrebato de cólera que justificaban la instrucción denegada por el delito de homicidio voluntario. Surge del testimonio del apelante Edwin González Colón que él se encontraba la noche de los hechos en el negocio de Agustín Rivera Martínez, cuando llegó al lugar un tal “Ci-clón”, quien le debía $10.00 a su hermano Javier. Edwin le exigió el pago de lo adeudado, surgiendo entonces una discu-sión entre ambos. Agustín intervino inmediatamente echán-doles fuera del negocio y propinándole dos bofetadas a Edwin. En esos momentos llegaba Javier al lugar. Viendo que agre-dían a Edwin, se sumó de inmediato a la lucha. Isidoro, mo-lesto porque le estaban “dañando el negocio” a su hermano Agustín, intervino entonces, asiendo fuertemente a Javier y lo invitó a pelear en un lugar cercano fuera del local. Acep-tado el reto, partieron Javier y Edwin en el automóvil de aquél, e Isidoro y Norberto en el de este último.
Llegados al paraje escogido, iniciaron la lucha Javier e Isidoro, uniéndose a éste, muy pronto, Norberto. Cuando Edwin se aprestaba a intervenir en ayuda de su hermano, arri-baron al lugar varias personas en otro automóvil e hicieron *817un disparo. Edwin corrió entonces en busca de su hermano Alberto, a quien despertó diciéndole que mataban a Javier. Alberto le pidió a su mujer que buscara a William, hermano de Edwin, Javier y Alberto, y al padre de éstos, quienes vi-vían cerca, y, armándose de una escopeta, se dirigió con Edwin al lugar de los hechos. Al ver que cuatro o cinco per-sonas agredían a Javier, hizo varios disparos con la escopeta.
La prueba de cargo confirma que, en efecto, los incidentes que culminaron en la muerte de Isidoro Rivera se iniciaron con la pelea en el negocio de Agustín, hermano del interfecto. Más aún, aunque el propio Ministerio Público se opuso a la solicitud de instrucciones por homicidio voluntario, admitió en su argumentación, sin embargo, que esta prueba contenía residuos de súbita pendencia: “. . . lo único que se ha intro-ducido aquí con el propósito que fuere, fue una posible pelea o súbita pendencia que a través de un testimonio de uno de los acusados que en dos o tres minutos ahí habló de una pelea. La totalidad de ... la casi totalidad 99.99% de la prueba des-filada ha sido de homicidio, perdón, de asesinato en primer grado y no de homicidio”. E.N.P., pág. 60.
Los apelantes tenían, pues, derecho a que el jurado considerara su teoría de defensa y aquilatara la prueba que ellos habían presentado. El tribunal de instancia les privó de ese derecho al denegar las instrucciones de homicidio voluntario, vulnerando así la garantía fundamental de un juicio justo.
En vista de la conclusión a que hemos llegado de ordenar la celebración de un nuevo juicio, consideramos conveniente discutir otros señalamientos de error, cuya dilucidación puede contribuir a acelerar los procedimientos.

Comentarios al silencio del acusado

Los apelantes se quejan de que el tribunal de instancia permitió al Ministerio Público comentar el silencio de los acu-sados.
*818Se recordará que la versión de la prueba de los apelantes, según el testimonio de Edwin que ya conocemos, fue al efecto de que se vieron obligados a repeler una agresión contra ellos y a actuar en defensa propia como consecuencia de la cual se causó la muerte de Isidoro. A pesar de haber sido víctima de una agresión en la que se hicieron varios disparos, Edwin no acudió a la Policía a informar esos hechos para que investi-garan el incidente. El fiscal, en su informe al jurado, trajo a colación esta conducta de los apelantes y en forma retórica se preguntó: “¿y los acusados le dijeron algo de eso que dijeron aquí a la Policía o se quedaron callados?” E.N., pág. 58. Más adelante, luego de que el tribunal declarara sin lugar la objeción de la defensa a dicho comentario, volvió el fiscal a repetir el argumento: “Me pregunto nuevamente. Ustedes lo oyeron. Una breve historia ahí . . . ¿hubo una querella? ¿Existe una querella en la Policía de que el muerto y el otro le dieron una pela? ¿Si hubo un tiroteo? ¿Por qué se quedaron callados? Pregúntenselo ustedes.” Id., pág. 59.
La contención de los apelantes es que estas manifestaciones del Ministerio Público constituyen un comentario al silencio de los acusados, vedado taxativamente por la Sec. 11 del Art. II de la Constitución del Estado Libre Asociado. (1)
Generalmente esta disposición se aplica cuando el acusado no se sienta a declarar, Pueblo v. Álvarez Trinidad, 85 D.P.R. 593 (1962), aunque también hemos extendido su aplicación a los casos en que el acusado se sienta a declarar, retrotrayendo sus efectos a la etapa de la investigación policíaca y de la vista preliminar. Pueblo v. Esquilín París, 98 D.P.R 505 (1970). El acusado tiene, pues, pleno derecho de permanecer callado, no sólo en el juicio, sino también cuando la etapa de la investigación del delito se posa sobre él como un *819sospechoso, y el ejercicio de ese derecho no puede utilizarse en su contra, ni como una admisión de culpabilidad ni para im-pugnar su credibilidad. Id. Los comentarios del fiscal en el caso de autos se refieren, sin embargo, a una etapa anterior a la investigación policíaca, cuando aún los apelantes no se consideraban sospechosos de delito, y, por lo tanto, fuera del ámbito de la prohibición constitucional.
Los argumentos del fiscal iban propiamente dirigidos a de-mostrar la falta de credibilidad de la prueba presentada por los apelantes, trayendo a la consideración del jurado una in-ferencia lógica que se derivaba de la conducta de ellos inme-diatamente después de los hechos. Si en efecto los apelantes fueron víctimas de una agresión y hubo un tiroteo en que perdió la vida un ser humano, ¿no era lógico y razonable que los apelantes dieran parte a la Policía de lo ocurrido en vez de irse cada uno para su casa? Conforme surge de la prueba, el tiroteo ocurrió cerca de las dos de la mañana y no es hasta la seis de la mañana que la Policía llega a la casa del apelante Ramón González Malavé a efectuar el arresto. Pasaron cua-tro horas sin que los apelantes hicieran gestión alguna para informar lo ocurrido a las autoridades.
El propósito de los informes finales del Ministerio Fiscal y la defensa al jurado es precisamente comentar la prueba presentada por las partes con las diferencias, deducciones y conclusiones que se derivan de ella, aun cuando los argumentos sean improbables, ilógicos, erróneos o absurdos. Pueblo v. Fournier, 80 D.P.R. 390, 407 (1958). El único requisito a este respecto es que el comentario tenga base en la prueba y, como hemos visto, los comentarios del fiscal en el caso de autos tenían amplio apoyo en la prueba desfilada.
Debemos advertir, sin embargo, que siendo el derecho del acusado de no incriminarse de tan fundamental importancia en nuestro ordenamiento, el Ministerio Público debe ejercer sumo cuidado al vertir sus comentarios sobre la conducta del *820acusado por no haber éste limitado sus defensas o dado su versión de los hechos sino hasta el momento del juicio.

Admisión en evidencia de fotografías

Otro motivo de error aducido por los apelantes es que el tribunal de instancia admitió erróneamente en evidencia foto-grafías cuyo único propósito, a juicio de ellos, era impresionar adversamente al jurado sin que las mismas tuvieran fines probatorios que las hicieran admisibles.
Como se sabe, el principio general es que las fotografías son admisibles en evidencia para demostrar el sitio donde se encontró el cadáver, eTnúmero de heridas y gravedad de las mismas, para corroborar el testimonio de un testigo y para cualquier otro propósito legítimo de la acusación. Pueblo v. Rodríguez Colón, 95 D.P.R. 614 (1967); Pueblo v. Torres, 75 D.P.R. 231 (1953); Pueblo v. Zayas Ortiz, 65 D.P.R. 538 (1946). Las fotografías deben ser excluidas, sin embargo, cuando se hayan ofrecido con el propósito primordial de crear pasión y prejuicio en el ánimo del jurado. Pueblo v. Fournier, supra, pág. 416.
En el caso de autos, las fotografías fueron presentadas para el legítimo propósito de corroborar el testimonio del pa-tólogo forense en cuanto a las heridas que presentaba el cadá-ver y la forma en que éste había sido encontrado, por lo que las mismas eran admisibles como prueba. Notamos, además, en la exposición narrativa que a este respecto el tribunal de ins-tancia impartió las instrucciones que aparecen a la página 41 del Libro de Instrucciones al Jurado para el Tribunal Superior de Puerto Rico. (2) Estas instrucciones advirtieron espe-*821tíficamente al jurado del propósito legítimo de las fotografías admitidas en evidencia y les apercibió que no se dejaran im-presionar indebidamente por las mismas. El efecto perju-dicial de las fotografías, si alguno, quedó debidamente neu-tralizado con las instrucciones. (3)

Otros señalamientos

Los apelantes señalan varias actuaciones del tribunal de instancia relacionadas principalmente con la impugnación del testigo Norberto Rivera que maculan el derecho de ellos a un juicio justo e imparcial. El tribunal denegó la admisión en evidencia de la grabación del testimonio de Norberto en la vista preliminar, cuyo ofrecimiento tenía el propósito de de-mostrar que éste incurrió en serias inconsistencias en su de-claración en el juicio. Dicho testigo intentó dar una explica-ción sobre estas inconsistencias y contradicciones que impen-sadamente el tribunal calificó de “fabulosa” y de “satisfac-toria”, invadiendo así la función adjudicativa del jurado.
La función de aquilatar y dirimir los conflictos en la prueba corresponde al jurado, y el juez debe abstenerse de expresar criterio alguno sobre la credibilidad de los testigos, pues tal actuación constituye una intervención impermisible en el ámbito de la función adjudicativa de los hechos.
*822No tiene importancia el que el tribunal no impartiera instrucción sobre la exclusión del perito químico José H. Santiago, quien declaró al efecto de que él había hecho la prueba de parafina y ésta había dado un resultado positivo. Dicho testimonio fue eliminado a solicitud de los apelantes, porque el fiscal no probó que las muestras para el examen de labora-torio habían sido tomadas por el perito.
Los apelantes no han demostrado el perjuicio que la omisión de instrucciones pudiere haberles ocasionado. Más aún, no aparece de la exposición narrativa que ellos solicitaran instrucciones al respecto, a pesar de la oportunidad que le ofreció el tribunal de instancia. (E.N., pág. 61.)

Se dictará sentencia que revoque las condenas por el delito de asesinato en primer grado y se devolverá el caso para la celebración de un nuevo juicio.

El Juez Asociado Señor Díaz Cruz emitió opinión con-currente y disidente en parte a la cual se unió el Juez Aso-ciado Señor Irizarry Yunqué. El Juez Asociado Señor Iri-zarry Yunqué emitió voto concurrente al cual se une el Juez Presidente Señor Trías Monge.
—O—

 La Sec. 11 del Art. II de la Constitución del Estado Libre Asociado dispone:
“Nadie será obligado a incriminarse mediante su propio testimonio y el silencio del acusado no podrá tenerse en cuenta ni comentarse en su contra.”


La instrucción impartida al efecto por el tribunal de instancia es la siguiente:
“La[s] [ropa] [y fotografías] de la víctima se admití [eron] única-mente con el propósito de ilustrar a los Señores del Jurado sobre el carác-ter y naturaleza de las heridas, móviles del delito, manera y medio en que se ocasionó [la muerte] [las heridas] o para demostrar la proximidad del acusado a la víctima al ocurrir [la muerte] [las heridas].
*821“Con respecto a esta evidencia se les instruye que ustedes no deben dejarse impresionar indebidamente por la misma y que deberán conside-rarla en relación con el testimonio del testigo-y que corresponde única y exclusivamente a ustedes darle a dicha prueba la credibilidad o el valor probatorio que merezca.”


 Las Reglas de Evidencia de 1979 en nada alteran nuestra conclu-sión. Véanse las nuevas Reglas 80, 18 y 19 (32 L.P.R.A. Ap. IV, Rs. 80, 18 y 19). Bajo estas nuevas reglas las fotografías son admisibles cuando han sido debidamente identificadas o autenticadas y de conformidad con los criterios de pertinencia establecidos en la Regla 19. Es decir, pueden ser excluidas cuando el tribunal determine que su valor probatorio es de poca significación en relación con cualquiera de los siguientes factores: a) Peli-gro de causar perjuicio indebido; b) probabilidad de confusión; c) desorien-tación del jurado; d) dilación de los procedimientos; y e) innecesaria pre-sentación de prueba acumulativa.